Title: To George Washington from William Barber, 23 August 1783
From: Barber, William
To: Washington, George


                        
                            Sir,
                            West Point August 23d 1783
                        
                        I have the Honor to inclose to your Excellency the Abstracts of Muster of the northern Army for the Months of
                            May and June inclusive, and for July—It was not in our power to execute the Business for the two former Months seperately
                            and distinctly, or to have made a Return of them much sooner, on account of the deranged Condition of the Troops who were
                            retained in Service at the Reduction in June, and their detached Situation since. I have at Length made the most general
                            Muster and Inspection of the whole possible; Copies of the latter I have not transmitted, which should your Excellency
                            wish to be possessed of, I will forward by another opportunity.
                        I conceive it unnecessary to make the usual Remarks upon the Appearance and
                            Discipline of the Corps now in Service, for, had your Excellency not a personal Knowledge of each as it respects them, that, of the many Circumstances which have lately intervened to prevent, not only
                            Improvements (if any had been attempted) in either, but to impair what lately existed, would
                            furnish an adequate Idea of their Proficiency in both. I have the Honor to be With the greatest
                            Respect & sincerest Regard Your Excellencys Most obedient & very humble Servt
                        
                            W. Barber Major &
                            Asst Insr N. Army

                        
                    